DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 02/03/2021.
	Claims 1-6, 8-16, 18-22 are currently pending and presented for examination.

Response to Remarks
Applicant’s remarks filed on 02/03/2021 with respect to prior art rejection have been considered and they are persuasive. The prior art rejection is withdrawn. Claims 11-6, 8-16, 18-22 are allowed.

Allowable Subject Matter
Claims 11-6, 8-16, 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
  Regarding claim 1, prior art on record Soni et al. (US Pub. No.: US 2017/0134714 A1) discloses a method of wide-angle image processing (Para 35-36; Fig. 2; system 200 includes camera 210 (may be a “360 camera” associated with a 360 x 360 spherical image-capture of view. The camera 201 may also be an ultra-wide angle camera), the method comprising the steps of:

receiving in the first client terminal a user input for selecting a first view mode for the display ( Para 37,40; defining two or more digital viewpoints and identifying two or more regions of interest; user input unit 203 which may be part of the same element as the display 202. The user interface 203 allows users to switch some of the functionality to a manual mode, for example to provide help in identifying a region of interest. );
requesting metadata corresponding to the first view mode from a shared memory provided in an external device ( Para 35,36, 40-41; the system 200 comprises a gaze detection element, and the device 210 can then record metadata regarding gaze direction of a camera user.  This can have an application when identifying a region of interest 204, since the gaze direction of a camera user may be interpreted as user input information; wherein metadata recorded to the memory 212 which is part of control device 210 wherein both the display unit and the camera 201 are coupled and have access to); 
receiving the metadata corresponding to the first view mode from the shared memory (Para 39-41, 63; the system comprises a gaze detection unit configured to detect a gaze direction of a camera user, wherein the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to record metadata in the memory, the metadata comprising a detected gaze direction of the camera user. This can have an application when identifying a region of 212 is not limited to common timelines or gaze detection information, and may include any other information that is gathered and relevant to the created video clips), and
setting at least one region of interest in the original image based on the metadata corresponding to the first view mode (Para 37,40,41; the region of interest  is determined based on gaze direction of a camera user (metadata). These actions include storing an omnidirectional video, identifying two or more regions of interest 204 in a segment of the video, defining two or more digital viewpoints, at least one per region of interest 204 and enclosing the said region of interest in at least one frame, and adjusting the two or more digital viewpoints so that the at least one region of interest 204 remains in the displayed portion throughout the segment).
	However, none of the prior art discloses  “receiving a first user input for changing a first region of interest included in the at least one region of interest to a second region of interest; receiving a second user input for sharing the second region of interest; extracting metadata with respect to the second region of interest in response to the second user input; renewing the metadata corresponding to the first view mode by adding the metadata with respect to the second region of interest to the metadata corresponding to the first view mode; and transmitting the renewed metadata corresponding to the first view mode to the shared memory”.
	Claims 2-6, 8-10 are allowed as being dependent from claim 1. 

a user interface to receive a user input for selecting a first view mode ( Para 37,40,41; user input unit 203 which may be part of the same element as the display 202. The user interface 203 allows users to switch some of the functionality to a manual mode, for example to provide help in identifying a region of interest. Two or more digital viewpoints corresponding to regions of interest are defined);
a communication interface (Para 35-38; control device 210; the video/images captured by the camera 201 is stored in the memory 212 of the device 210; wherein camera 201 may also be an ultra-wide angle camera) to receive an original image from a wide-angle camera, request metadata corresponding to the first view mode from a shared memory (Para 35-40; wherein both the display unit 202 and the camera 201 are coupled to the device 210; the system 200 comprises a gaze detection element, and the device 210 can then record metadata regarding gaze direction of a camera user.  This can have an application when identifying a region of interest 204, since the gaze direction of a camera user may be interpreted as user input information), and receive the metadata corresponding to the first view mode from the shared memory (Para 39-41,63; the system comprises a gaze detection unit configured to detect a gaze direction of a camera user, wherein the computer program code and the at least one memory are configured, with the at least one processor, to cause the device to record metadata in 
a processor  (Fig. 2; processor 211) to set at least one region of interest in the original image based on the metadata corresponding to the first view mode from the shared memory  ( Para 40-41;60-63; wherein The computer program code and the at least one memory are configured, with the at least one processor, to cause the device to store the omnidirectional video captured by the camera in the memory, identify two or more regions of interest in a segment comprising a sequence of image frames of the omnidirectional video, the two or more regions of interest identified based at least in part on one or more active objects detected in the segment, define two or more digital viewpoints. The device 210 can record metadata regarding gaze direction of a camera user and this can have an application when identifying a region of interest 204).
	However, none of the prior art teaches “the user interface is further configured to receive a first user input for changing a first region of interest included in the at least one region of interest to a second region of interest and to receive a second user input for sharing the second region of interest; the processor is further configured to renew the metadata corresponding to the first view mode by extracting metadata with respect to the second region of interest in response to the second user input and adding the metadata with respect to the second region of interest to the metadata corresponding to 
	Claims 12, 13,14,15,16, 18, 19, 20, 21, 22 are allowed as being dependent from claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Fleischhauer et al. (US Pub. No.: 2013/0125000 A1) cites “receives a selection of several media clips for creating a multi-camera media clip. Based on metadata stored with the media clips that identifies sources of the media clips, the application automatically assigns the clips to at least two different groups in the multi-camera media clip.
 Bennett (US Pub. No.:  2007/0268406 A1) cites a video processing device that generates sub-frame metadata for use in modifying a sequence of original video frames includes a video interface for receiving video data representing the sequence of original video frames, a user interface for receiving as user input sub-frame information.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696